Title: To George Washington from Richard Peters, 20 June 1793
From: Peters, Richard
To: Washington, George



Dear Sir
Philada June 20. 1793

I had prepared the enclosed a considerable Time ago but have waited for a Communication from a Person who does the most in the Grazing Line of any Person I have heard of. But he has not made the Communication from a silly Belief that it is not for a public Purpose but a private one that I wish to get the Acct from him[.] I therefore delay no longer to send you the best Answer to Mr Y.’s Query I can make. I am with the most sincere & respectful Esteem Your very obed. Servt

Richard Peters

